Citation Nr: 1731106	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-27 904	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an increased rating for degenerative arthritis of the right knee with residual surgical scars, currently evaluated as 10 percent disabling. 

2.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	David S. Russotto, Private Attorney


ATTORNEY FOR THE BOARD

April Maddox, Counsel



INTRODUCTION

The Veteran served on active duty from April 1980 to April 1984.  He had subsequent service in the North Carolina Army National Guard. 

This matter came to the Board of Veterans' Appeals (Board) on appeal from rating a September 2011 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina which, in part, continued a 10 percent disability for degenerative arthritis of the right knee with residual surgical scars.  

In arguments attached to his VA Form 9, the Veteran raised the issue of entitlement to a TDIU, alleging that it was part and parcel of his claims for an increased rating for his service-connected right and left knee disabilities.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that a claim for a total rating based on individual unemployability, either expressly raised by the appellant or reasonably raised by the record, is part of the claim for an increased rating).

This case was previously before the Board in June 2015.  At that time, the Board restored a 50 percent disability rating for the Veteran's service-connected left knee disability and remanded the right knee and TDIU issues for further development.  

In April 2015 written arguments, the Veteran's attorney raised a claim of service connection for a low back disability as secondary to the service-connected right and left knee disabilities.  The Agency of Original Jurisdiction (AOJ) had not yet had the opportunity to adjudicate this claim.  Therefore, the Board referred this issue to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).  The Board also noted that, with regard to the left knee reduction issue, the Veteran had also contended that a rating higher than the previously assigned 50 percent disability rating was warranted.  As the AOJ had not adjudicated the claim for a rating in excess of 50 percent for the service-connected left knee disability, the Board also  referred this issue to the AOJ for adjudication.  Peyton v. Derwinski, 1 Vet. App. 282   (1991) (holding that an appeal of a rating reduction is not an increased rating claim and cannot be adjudicated on that basis).  Unfortunately, as of the date of this decision/remand, the AOJ has still not adjudicated these issues.  As such, they are, once again, referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The issue of entitlement to an increased rating for degenerative arthritis of the right knee with residual surgical scars, currently evaluated as 10 percent disabling, is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDINGS OF FACT

1.  The Veteran is service-connected for degenerative joint disease of the left knee, status post arthroscopy with residual scars, evaluated as 50 percent disabling, and degenerative arthritis of the right knee with residual scars associated with the left knee, evaluated as 10 percent disabling; resulting in a combined disability rating of 60 percent for one disability, due to a common etiology.

2.  Resolving all doubt in the Veteran's favor, he is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefits sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and the implementing regulations. 

The Veteran generally contends that he is unable to maintain employment due to his service-connected disabilities.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g., orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries 
incurred in action, or (5) multiple disabilities incurred as a prisoner of war. 
38 C.F.R. § 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For the entire appellate period, the Veteran has been service-connected for degenerative joint disease of the left knee, status post arthroscopy with residual scars, evaluated as 50 percent disabling, and degenerative arthritis of the right knee with residual scars associated with the left knee, evaluated as 10 percent disabling.  The Veteran's combined evaluation for compensation purposes is 60 percent. 38 C.F.R. § 4.25.  Significantly, the Veteran's bilateral knee disabilities are of a common etiology as the right knee disability is secondary to the left knee.  As such, he meets the threshold criteria for a TDIU, based on the determination that the service-connected disabilities for this period resulted from a common etiology.  See 38 C.F.R. §§ 4.16(a), 4.25.  The remaining inquiry is whether he is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In an August 2013 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran reported that he had last worked full-time for the United States Postal Service in 2009 and that he had previously worked as a truck driver and a welder.

A review of the record shows that the Veteran was awarded disability benefits effective February 2009 from the Social Security Administration in an April 2012 administrative decision.  Significantly, this decision shows that the Veteran is unable to perform work-related activities due to his degenerative disc disease, degenerative joint disease of the knees, right-sided carpal tunnel syndrome, and obesity.  

In connection with this claim, the Veteran's attorney submitted an April 2015 letter from Dr. S.K., a chiropractic physician.  Significantly, Dr. S.K. opined that, based on his observation of the Veteran's inability to sit comfortably without excessive movement, his severe mobility issues, and his constant bilateral knee conditions, it was more likely than not that the Veteran was unable to maintain gainful employment.  

Pursuant to the June 2015 Board remand, the Veteran was afforded a VA Social Industrial Survey by a licensed clinical social worker in April 2016.  Significantly, the social worker noted the Veteran's several disabilities, including disabilities of the knees, back, neck, prostate, and gastrointestinal system as well as the Veteran's occupational history and opined that the Veteran was unable to work due to "medical problems."  In an addendum opinion, also dated in April 2016, the social worker clarified that the opinion request was limited to the Veteran's bilateral knee ailments and that her previous assessment was, erroneously, based on all of the Veteran's medical information.  Given the information and interview conducted about his knees, the examiner noted that the Veteran was unable to stand for work but "may" be able to do sedentary work as long as he has the freedom to move around if needed.

The Veteran's attorney subsequently submitted an August 2016 vocational consultation report regarding the Veteran's ability to maintain employment.  Based on a review of the record and an interview with the Veteran, the vocational consultant noted that the Veteran had knee pain so severe that it resulted in frequent inability to function since at least 2009.  Specifically, the Veteran suffered from daily knee pain and swelling while trying to work and often missed work due to these service-connected symptoms.  The Veteran's service-connected bilateral knee disabilities precluded him from working a regular schedule due to knee pain and swelling and his symptoms also caused difficulty with staying on task and remaining free from distractions.  The August 2016 vocational consultant noted the April 2016 VA opinion was from a licensed social worker and opined that she was unsuitable to provide a medical opinion regarding the Veteran's employability as her experience is in mental health rather than orthopedic problems.  The vocational consultant noted that sedentary positions would not allow the Veteran to move about freely.  Moving about freely would cause the Veteran to be off task and unable to attend to work duties, which would not be accepted in a competitive environment.  Sedentary jobs generally require remaining at the work station with the exception of regularly scheduled breaks.  Additionally, the Veteran's past work experience was classified by the Department of Transportation as "medium" in physical demand.  He would have no transferable skills to the sedentary physical demand level and would be unqualified for sedentary employment based on his education, training, and work experience.  In conclusion, the vocational consultant opined that it was more likely than not that the Veteran had been unable to maintain substantially gainful employment, including sedentary employment, since 2009, due to his service-connected conditions and that the combination of symptoms resulted in an inability to attend to basic work functions.  

Based on the foregoing, the Board finds that the evidence is in relative equipoise as to whether the Veteran's service-connected disabilities render him unemployable.  In this regard, the evidence suggests that the Veteran's service-connected bilateral knee disorders impact physical employment as well as sedentary employment.  Based on these factors, at the least, a reasonable doubt arises as to his employability, which must be resolved in favor of the Veteran.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Therefore, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.


ORDER

A TDIU is granted, subject to the laws and regulations governing payment of monetary benefits.


REMAND

With regard to the right knee issue, a remand is necessary in order to afford the Veteran his requested Board hearing.  In this regard, in July 2016 correspondence the Veteran indicated that he wished to testify at a Board video-conference hearing.  The Veteran has not yet been afforded his requested hearing.  Therefore, a remand is necessary in order to schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 20.700, 20.702, 20.704 (2016).
	
Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Board video-conference hearing before a Veterans Law Judge.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
L.M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


